Citation Nr: 0612124	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-29 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran had active duty for training from May 1974 to 
September 1974, and active military service from June 1975 to 
February 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran had active duty for training from May 30, 
1974 to September 18, 1974, and was not discharged or 
released as a result of a service-connected disability.

2.  The veteran had active duty in the Army from June 18, 
1975 to February 14, 1977, and was not discharged or released 
from active duty service as a result of a service-connected 
disability.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for nonservice-connected disability pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.6 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA must comply with statutory and regulatory notice 
and duty to assist provisions, those provisions are not 
applicable here because resolution of the claim is based on 
statutory interpretation rather than a consideration of 
factual evidence.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002) (VCAA has no effect on appeal limited to matter of 
law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(VCAA not applicable where law is dispositive); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  

Under VA law and regulations, the payment of nonservice-
connected pension benefits is provided to veterans who are 
permanently and totally disabled from a nonservice-connected 
disability which is not the result of willful misconduct, if 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2005).

A veteran has the requisite service if he has active 
military, naval or air service under one of the following 
conditions:  (1) for ninety days or more during a period of 
war; (2) during a period of war and was discharged or 
released from service for a service-connected disability; (3) 
for a period of ninety consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3).  As 
pertinent here, the Vietnam era ended on May 7, 1975 and the 
Persian Gulf War began on August 2, 1990.  38 C.F.R. 
§ 3.2(f), (i) (2005).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 C.F.R. § 3.6(a).  Any other active duty 
for training is not active military service.  38 C.F.R. 
§ 3.6(b)(1).

Here, the veteran's DD 214 and correspondence from the 
National Personnel Records Center show active duty for 
training from May 30, 1974 to September 18, 1974, and active 
duty in the Army from June 18, 1975 to February 14, 1977.  
Service medical records from the active duty for training 
period are silent for any injuries, diagnoses, or treatment.  

In his substantive appeal, the veteran argues that because 
active duty for training and active duty require the same 
basic and advanced training, there is no difference between 
the two, and he has the requisite service for a nonservice-
connected pension.  This is a logical argument, but the Board 
is bound by VA regulation.  As such, because the veteran was 
not disabled and/or did not die as a result of active duty 
for training, he is not eligible for nonservice-connected 
disability pension benefits.  38 C.F.R. § 3.6. 

Moreover, the veteran's active service, although in excess of 
90 days, was not during a period of war and did not begin or 
end in a period of war.  38 C.F.R. § 3.2(a)-(i).  Thus the 
veteran is not eligible for nonservice-connected disability 
pension benefits.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 
3.3(a)(3). 

Therefore, as a matter of law and regulation, the veteran is 
not eligible for a VA nonservice-connected disability 
pension.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994) (plain statutory language is applied unless it creates 
absurd results).

Although the veteran honorably served his country, the Board 
is specifically prohibited from granting benefits that are 
not authorized by law, regulation, precedent decision of VA 
General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).  


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.



____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


